Title: [Diary entry: 28 October 1789]
From: Washington, George
To: 

Wednesday 28th. Went after an early breakfast to visit the duck Manufacture which appeared to be carrying on with spirit, and is in a prosperous way. They have manufactured 32 pieces of Duck of 39 or 40 yds. each in a week; and expect in a short time to encrease it to . They have 28 looms at work & 14 Girls spinning with Both hands (the flax being fastened to their waste). Children (girls) turn the wheels for them, and with this assistance each spinner can turn out 14 lbs. of thread pr. day when they stick to it, but as they are pd. by the piece, or work they do, there is no other restraint upon them but to come at 8 Oclock in the Morning and return at 6 in the evening. They are the daughters of decayed families, and are girls of Character—none others are admitted. The number of hands now employed in the different parts of the work is  but the Managers expect to encrease them to . This is a work of public utility & private advantage. From hence I went to the Card Manufactury where I was informed about 900 hands of one kind and for one purpose or another. All kinds of Cards are made; & there are Machines for

executing every part of the work in a new and expeditious manr. especially in cutting & bending the teeth wch. is done at one stroke. They have made 63,000 pr. of Cards in a year and can under sell the Imported Cards—nay Cards of this Manufactury have been smuggled into England. At 11 Oclock I embarked on board the Barge of the Illustrious Captn. Pentheve Gion, & visited his Ship & the Superb, another 74 Gun Ship in the Harbour of Boston, about 4 Miles below the Town. Going & coming I was saluted by the two frigates which lye near the Wharves and by the 74s after I had been on board of them; as also by the 40 Gun ship which lay in the same range with them. I was also saluted going & coming by the fort on Castle Isld. After my return I dined in a large Company at Mr. Bowdoins and went to the Assembly in the evening where (it is said) there were upwards of 100 Ladies. There appearance was elegant and many of them very handsome; the Room is small but neat, & well ornamented.